
	
		I
		111th CONGRESS
		1st Session
		H. R. 451
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  2-year extension of the credit for electricity produced from certain renewable
		  resources.
	
	
		1.Extension of credit for
			 electricity produced from certain renewable resourcesSubsection (d) of section 45 of the Internal
			 Revenue Code of 1986 is amended—
			(1)by striking
			 2009 in paragraph (10) and inserting 2011,
			(2)by striking
			 2010 each place it occurs in paragraphs (1) and (8) and
			 inserting 2012,
			(3)by
			 striking 2011 each place it appears in paragraphs (2), (3), (4),
			 (5), (6), (7), and (9) and inserting 2013, and
			(4)by striking
			 2012 in paragraph (11)(B) and inserting
			 2014.
			
